DETAILED ACTION
	This Office action is in response to the application filed March 9, 2021 and the preliminary papers filed June 21, 2021 by which a duplicate copy of the abstract, specification and claims were filed. It appears that the claims were amended to correct the line spacing.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
	The amended specification, filed June 21, 2021 is acknowledged. It appears that the only change therein is from the term “Specimen” to the term --Specification-- at the top of each page.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “improves” in line 1.

Claim Rejections - 35 USC § 112
	All pending claims are considered to be definite.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms . The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp .

Claims 1-28, 29-33, and 34-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 7,299,934. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims is considered to be fully encompassed by the subject matter of the patented claims.
Claims 1-28, 29-33, and 34-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 7,497,341. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims is considered to be fully encompassed by the subject matter of the patented claims.
s 1-28, 29-33, and 34-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 7,669,722. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims is considered to be fully encompassed by the subject matter of the patented claims.
Claims 1-28, 29-33, and 34-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,706,857. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims is considered to be fully encompassed by the subject matter of the patented claims.
Claims 1-28, 29-33, and 34-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,349,755. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims is considered to be fully encompassed by the subject matter of the patented claims.
Claims 1-28, 29-33, and 34-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,058,234. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims is considered to be fully encompassed by the subject matter of the patented claims.
	With respect to U.S. Patent Nos. 7,661,545 and 7,621,409, it is noted that Double Patenting is not deemed to be applicable since the claims of neither one of these patents refers to the “sensor” as claimed in the instant claims.
With respect to related applications, i.e., U.S. Patent Nos. 10,945,538, 10,667,630, 10,258,169, 10,051,977, 9,723,934, 9,289,078, 8,526,351, 8,413,823, 8,235,227, 8,047,385, 8,113,601, 7,451,881, 7,299,934, and 7,150,365, from which this application claims priority, it is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 





/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        
November 8, 2021